 



Exhibit 10.39

July 29, 2005
Mr. Gary M. Wilson
1200, Post Oak Blvd, # 3007,
Houston, TX 77056
Dear Mr. Wilson,
In conjunction and contemporaneously with the execution of a Change of Control
Agreement dated 29 July 2005 this Letter of Agreement serves to update and
confirm certain other benefits of your employment with Hanover Compressor
Company (“Company”) and yourself as set out in your Letter of Employment dated
April 9 2004.

  1.   Schooling and Education Allowance: The Schooling and Educational
Allowance will be $50,000 per year for the period May 15 2004 to May 15 2006 and
shall be $25,000 per year for the period May 15 2006 to May 15 2008 subject to
an annual review of tuition rates at the commencement of each school year. This
allowance shall be grossed up at a rate of 32.5% for tax purposes.     2.  
Travel Allowance: The Travel Allowance will be calculated on the basis of the
cost of an unrestricted and refundable Full Economy Ticket from Houston Texas to
London England for yourself and your family per year. The Travel Allowance may
be used for any travel related expenses such as airfares, car rental, train
fares, taxis and other forms of transportation. This allowance shall be grossed
up at a rate of 32.5% for tax purposes.     3.   Shipment of Household Goods and
Personal Effects: The Company shall reimburse you for the cost of the shipment
of your household goods and personal effects as and when these are incurred.    
4.   Closing Costs in U.S.: The Company shall reimburse you for customary
Closing Costs in the U.S. as and when these are incurred.

This Letter of Agreement supersedes and replaces the Letter of Employment dated
April 9 2004 with respect to the subject matters addressed herein.
Sincerely,
/S/ JOHN JACKSON
John Jackson
Chief Executive Officer
Hanover Compressor Company

 